ORDER.
These consolidated cases have been heard and considered upon the extensive *432record and upon the briefs and oral arguments of counsel for the parties; and
It appearing that the decision of the trial judge is clearly set forth by him in his opinion-findings and conclusions; that his findings of fact in each case are supported by substantial evidence and are not clearly erroneous; and that his conclusions of law are correctly drawn and based upon proper authority;
It is, therefore, ordered that the judgment of the United States District Court in each case be affirmed upon the comprehensive findings, conclusions and opinion of Judge Ford. 184 F.Supp. 829.